DETAILED ACTION

Claims 1-43 are canceled.  Claims 44-63 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	This application is a continuation of U.S. Application No. 14/251,819 filed on April 14, 2014 now abandoned, which is a continuation of U.S. Application No. 13/063,873 filed on March 14, 2011 now abandoned, which claims priority to Provisional Application No. 61/096,940 filed on September 15, 2008.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 44-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zefirov et al. U.S. Patent No. 7,071,206 B2 (Provided on IDS) in view of Kozachuk U.S. Publication No. 2004/0102525 A1 (Provided on IDS) and Yen et al. (2004, Epilepsy Research, 59(1), pages 43-50) (Provided on IDS). 
Claims 44-63 of the instant application claim a method of reducing seizures or delaying seizure onset in epilepsy, comprising administering one or more dimebolins or pharmaceutically acceptable salts thereof as the only active pharmaceutical ingredient.
Zefirov et al. teaches a method of treating neurodegenerative diseases comprising the administration of a compound of general formula (I) wherein R1 and R3 are Me and R2 is 6-Me-3Py-(CH2)2 which is dimebolin and salts thereof (abstract).  Zefirov et al. teaches that the compounds disclosed therein, which include dimebolin have anti-NMDA activity (column 6 lines 15-62 and Table A in column 7).  Zefirov et al. further teaches that the NMDA-antagonist properties of compounds of formula (I) including dimebolin, permit them to be useful in the treatment of neurodegenerative diseases (column 6 lines 63-67 and Table A in column 7).  Zefirov et al. specifically teaches 9 compounds useful therein including 2-methyl-5-[2-(6-methyl-3-pyridyl)ethyl]-2,3,4,5-tetrahydro-1H-pyrido[4,3-b]indole (column 5 lines 49-50). 
Zefirov et al. specifically demonstrate the anti-NMDA activity of the compounds disclosed therein including dimebolin (compound 10 in Table A) (columns 6 and 7).  
Thus Zefirov et al. specifically teaches that dimebolin and the compounds disclosed therein as well as salts thereof inhibit or reduce NMDA-induced convulsions, and thus Zefirov et al. specifically teaches that dimebolin and the compounds disclosed therein are NMDA receptor antagonist that inhibit activity of NMDA.
Zefirov et al. does not specifically teach reducing seizures or delaying seizure onset in epilepsy.
However, at the time of the instant invention, NMDA receptor antagonists were well-known in the art for the treatment of epilepsy and epileptic syndromes.  Kozachuk teaches the use of NMDA receptor antagonists in the treatment of epilepsy defined as a neurological disease characterized as a paroxysmal, self-sustaining and self-limited cerebral dysrhythmia, genetic or acquired in origin, and either physiologic or organic in mechanism, classified by clinical and EEG criteria into generalized seizures, partial or focal seizures, plus various other specific epileptic syndromes [0032].
Yen et al. teaches the use of NMDA receptor antagonist in the treatment of epileptic syndrome (abstract). 
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned teachings and employ dimebolin and the compounds of Zefirov et al. for the treatment of epilepsy since at the 
Moreover, treating the various types of epilepsy as claimed in claims 49-60 of the instant application is rendered obvious in view of the cited teachings which teach treating epilepsy in general.  Thus in the absence of secondary considerations treating all forms of epilepsy is rendered obvious.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 44-63 are rejected.  Claims 1-43 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM